


Exhibit 10.10

 

TE Connectivity Ltd.
2007 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

< XXXX >

 

RESTRICTED UNIT AWARD made as of [XXXX] (the “Grant Date”).

 

1.                                      Grant of Award.  TE Connectivity Ltd.
(the “Company”) has granted you [XXX] Restricted Units, subject to the
provisions of this Award Agreement, including any special terms and conditions
for your country in the appendix attached hereto (the “Appendix”).  The Company
will hold the Restricted Units in a bookkeeping account on your behalf until
they become payable or are forfeited or cancelled.

 

2.                                      Payment Amount.  Each Restricted Unit
represents one share of common stock of the Company (the “Share”).

 

3.                                      Form of Payment.  Vested Restricted
Units will be settled solely in Shares, subject to Section 16 herein and any
special terms and conditions set forth in the Appendix.

 

4.                                      Dividends and Dividend Equivalents. 
Restricted Units are a promise to deliver Shares upon vesting.  For each
Restricted Unit that is unvested, you will be credited with a Dividend
Equivalent Unit (the “DEU”) for any cash or stock dividends distributed by the
Company on its Shares.  DEUs will be calculated at the same dividend rate paid
to other holders of Shares.  The number of DEUs to be credited to your account
upon payment of a dividend will be equal to the quotient produced by dividing
the cash value of the dividend earned on the Restricted Units by the fair market
value of the Shares, defined as the closing price per Share as quoted on the New
York Stock Exchange (the “NYSE”) on the date the dividend is paid.  DEUs will
vest and be delivered in the form of Shares in accordance with the vesting and
payment schedules applicable to the underlying Restricted Units.

 

5.                                      Time of Delivery.  Except as otherwise
provided for in this Award Agreement, Shares issuable upon vesting of the
Restricted Units and DEUs will be delivered to you in whole Shares rounding down
for any fractional Shares as soon as is administratively feasible following the
date of vesting set forth in Section 6 or other applicable vesting date or event
set forth in this Award Agreement, except as otherwise set forth in Section 24.

 

6.                                      Normal Vesting.  Your Restricted Unit
Award will vest in four equal installments, with the first installment on the
first November 15 that is at least twelve (12) months from the Grant Date and
the remaining three installments on the following three anniversaries of the
first vesting date (the “Normal Vesting Terms”). The value of the vested shares
will be the average of the high and low of the stock price reported on the date
of vesting.

 

--------------------------------------------------------------------------------


 

7.                                      Termination of Employment.  Any
Restricted Units and DEUs that have not vested as of your Termination of
Employment, other than as set forth under Sections 8, 9, 10 and 11 herein, will
immediately be forfeited, and your rights with respect to those Restricted Units
and DEUs will end.

 

8.                                      Death or Disability.  If your
Termination of Employment is a result of your death or Disability, your
Restricted Unit Award will immediately become fully vested and Shares issuable
upon vesting of the Restricted Units and DEUs will be delivered in accordance
with Section 5.  If you are deceased, the Company will deliver Shares to your
estate immediately after the Committee or its designee has determined the duly
appointed executor or administrator of your estate.

 

9.                                      Retirement.  If, at the time of your
Termination of Employment, you have attained age 55 and have completed at least
five years of service, your Restricted Unit Award will vest pro rata (standard
rounding to the nearest Unit, in full-month increments) based on (i) the number
of whole months that you have completed from the Grant Date through the end of
the month in which your Termination of Employment occurs, over the original
number of months of the vesting period, times (ii) the total number of
Restricted Units awarded on the Grant Date minus (iii) the number of Restricted
Units previously vested under the Normal Vesting Terms; provided, however, that
you will not be entitled to the accelerated vesting under this Section 9 until
you have completed at least one year of service following the Grant Date. 
Termination of Employment within twelve (12) months of the Grant Date will
result in the forfeiture of your Restricted Unit Award, except as otherwise
provided for under Sections 7, 8, 10, and 11 herein.  Shares issuable for any
portion of your Restricted Unit Award and DEUs that vest pursuant to this
Section 9 will be delivered in accordance with Section 5.

 

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Restricted Units pursuant to this Section 9,
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment at the time of your Termination of Employment and
the Restricted Units will be treated as they would under the rules that
otherwise would have applied as if your Termination of Employment did not
qualify as a retirement pursuant to this Section 9.

 

10.                               Change in Control.  Except as may be otherwise
provided by the Committee, if your employment is terminated following a Change
in Control, as defined in the Plan, your Restricted Unit Award (or any other
form of equity award or compensation that replaces your Restricted Unit Award as
a result of the Change in Control) will immediately become fully vested,
provided that:

 

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”) for any reason other than Cause,
Disability or death in the twelve (12)-month period following the Change in
Control; or

 

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12)-month period following the Change in
Control:

 

--------------------------------------------------------------------------------


 

i.      the Company or the Employer (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position, authority, duties or responsibilities;
or (3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations
(after written notice of such judgment has been provided by you to the Company
or the Employer and the Company or the Employer has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

 

ii.   the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than 50 miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”);

 

provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within (thirty) 30 days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such (thirty) 30-day cure period. 
Shares issuable for any portion of your Restricted Unit Award that vests
pursuant to this Section 10 and DEUs will be delivered in accordance with
Section 5.

 

11.                               Termination of Employment as a Result of a
Divestiture or Outsourcing.  If the business in which you are employed is being
separated from the Company as a result of a Disposition of Assets, Disposition
of a Subsidiary or an Outsourcing Agreement, and, as of the closing date of the
applicable transaction you are designated in the transaction documents (either
individually or by classification) as a “business employee” (or similar
designation) who will be terminating employment with the Company its
Subsidiaries either because (i) you will remain with the separated business
after the transaction or be transferred to the employment of the buyer or
Outsourcing Agent as a result of the transaction, or (ii) you will not be
offered continued employment by the Company or a Subsidiary, buyer or
Outsourcing Agent after the close of the transaction, then your Restricted Unit
Award will vest pro rata (standard rounding to the nearest Unit in full-month
increments) and Shares and DEUs issuable upon vesting of the Restricted Units
will be delivered as soon as administratively feasible after the closing date of
the transaction, unless the Award is subject to the requirements of Section 409A
of the Code, in which case the Shares and DEUs will not be distributed until the
earlier of the next Normal Vesting date or your separation from service with a
TE Subsidiary.  The pro rata vesting will be based on (i) the number of whole
months that you have completed from the Grant Date through the end of the month
of the closing date of the applicable transaction over the original number of
months of the vesting period, times (ii) the total number of Units awarded on
the Grant Date minus (iii) the number of Units previously vested pursuant to the
Normal Vesting Terms.  If you become entitled to the pro rata vesting described
in this Section 11, you will not be entitled to any further vesting in your
Restricted Unit Award, unless you are transferred to employment

 

--------------------------------------------------------------------------------


 

with the Company or a Subsidiary in a position outside of the business that is
being separated from the Company (with the intent of continued employment with
the Company or a Subsidiary outside of the separated business) prior to your
Termination of Employment as a result of the Disposition of Assets, Disposition
of a Subsidiary or an Outsourcing Agreement.

 

Notwithstanding the foregoing, you shall not be eligible for such pro rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

 

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than 50 miles from
your existing place of employment; (b) “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; (c) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a Subsidiary to an
unrelated individual or entity, provided that such Subsidiary ceases to be a
Subsidiary as a result of such disposition; and (d) “Outsourcing Agreement”
shall mean a written agreement between the Company or a Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which the Company
transfers the performance of services previously performed by employees of the
Company or Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement
includes an obligation of the Outsourcing Agent to offer employment to any
employee whose employment is being terminated as a result of or in connection
with said Outsourcing Agreement.

 

12.                               Responsibility for Taxes.  Regardless of any
action the Company or the Employer  takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), by accepting the Award, you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer.  You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax- Related Items in connection
with any aspect of the Restricted Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Units, the issuance of Shares
upon settlement of the Restricted Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any DEUs; and
(2) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the Restricted Units to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  Further,
if you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

--------------------------------------------------------------------------------


 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

 

(1)                                 withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer;

 

(2)                                 withholding from proceeds of the sale of
Shares acquired upon vesting of the Restricted Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization); or

 

(3)                                 withholding in Shares to be issued upon
vesting of the Restricted Units;

 

provided, however, that if you are a Section 16 officer under the Exchange Act,
then the Company will withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case the obligation for Tax-Related Items may
be satisfied by one or a combination of methods (1) and (2) above.

 

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case you will have no
entitlement to the Shares equivalent to any over-withheld amount in cash. 
Notwithstanding the foregoing, to avoid a prohibited acceleration under
Section 409A of the Code, if Shares are withheld to satisfy any Tax-Related
Items arising prior to the date of settlement of the Restricted Units for any
portion of the Award that is subject to Section 409A, the number of Shares
withheld will not exceed the number of Shares that equals the liability for the
Tax-Related Items.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Restricted Units, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of your participation in the
Plan.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

13.                               Transfer of Award.  You may not transfer any
interest in the Restricted Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in the Restricted
Units will be null and void.

 

14.                               Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                                 If you have been terminated for Cause, any
Restricted Units shall be immediately rescinded and, in addition, you hereby
agree and promise immediately to deliver to

 

--------------------------------------------------------------------------------


 

the Company the number of Shares (or, in the discretion of the Committee, the
cash value of said Shares) you received for Restricted Units that vested during
the period of six months prior to your Termination of Employment through the
date of Termination of Employment.

 

(b)                                 If, after your Termination of Employment,
the Committee determines in its sole discretion that while you were an employee
of the Company or a Subsidiary you engaged in activity that would have
constituted grounds for the Company or Subsidiary to terminate your employment
for Cause, then you hereby agree and promise immediately to deliver to the
Company the number of Shares (or, in the discretion of the Committee, the cash
value of said Shares) you received for Restricted Units that vested during the
period of six months prior to your Termination of Employment through the date of
termination.

 

(c)                                  If the Committee determines, in its sole
discretion, that at any time after your termination of employment and prior to
the second anniversary of your termination of employment you (i) disclosed
business confidential or proprietary information related to any business of the
Company or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (A) such employment or consultation arrangement would
likely (in the Committee’s sole discretion) result in the disclosure of business
confidential or proprietary information related to any business of the Company
or a Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and  (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Restricted Stock Units that vested during the period
six (6) months prior to your termination of employment through the date of
termination of employment.

 

(d)                                 The Committee shall be entitled to require
that you repay all or part of any amount received (whether in cash or Shares)
pursuant to the terms of this Award (i) to the extent it deems it necessary or
appropriate to comply with any current or future rules of the Securities
Exchange Commission, the NYSE or any other governmental agency, as they may be
amended from time to time, (ii) to the extent it deems it necessary or
appropriate to comply with the requirements of the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law, regulation or stock exchange listing requirement, as may be in
effect from time to time, or  (iii) to the extent otherwise deemed appropriate
by the Committee to recover any overpayment or mistaken payment that was based
on deficient financial information, and you hereby agree and promise to promptly
remit to the Company any such amount.

 

15.                               Adjustments.  In the event of any stock split,
reverse stock split, dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the

 

--------------------------------------------------------------------------------


 

Restricted Units and other relevant provisions to the extent necessary to
prevent dilution or enlargement of the benefits or potential benefits intended
to be provided by the Restricted Units.

 

16.                               Restrictions on Payment of Shares.  Payment of
Shares for your Restricted Units is subject to the conditions that, to the
extent required at the time of delivery, (a) the Shares underlying the
Restricted Units will be duly listed, upon official notice of settlement, upon
the NYSE, and (b) a Registration Statement under the U.S. Securities Act of
1933, as amended, with respect to the Shares will be effective.  The Company
will not be required to deliver any Shares until all applicable federal, state,
foreign and local laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by counsel of the Company.

 

17.                               Insider Trading; Market Abuse Laws.  By
accepting the Award, you acknowledge that you have read and understand the
Company’s insider trading policy, and are aware of and understand your
obligations under federal securities laws in respect of trading in the Company’s
securities.  The Company will have the right to recover, or receive
reimbursement for, any compensation or profit realized on the disposition of
Shares received for Restricted Units to the extent that the Company has a right
of recovery or reimbursement under applicable securities laws.

 

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Restricted Units) or
rights linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information.  Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities.  Keep in mind third parties includes fellow
employees.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy.  You acknowledge that it is your responsibility to
comply with any applicable restrictions, and you should speak to your personal
advisor on this matter.

 

18.                               Plan Terms Govern.  The vesting and settlement
of Restricted Units, the disposition of any Shares received for Restricted
Units, and the treatment of any gain on the disposition of these Shares are
subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated into this Award Agreement.  Capitalized terms used in this Award
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Award Agreement.  In the event of any conflict between the terms of the
Plan and the terms of this Award Agreement, the Plan will control.  By accepting
the Award, you acknowledge receipt of the Plan, as in effect on the date of this
Award Agreement.

 

19.                               Data Privacy.  By accepting the Award, you
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as

 

--------------------------------------------------------------------------------


 

described in this Award Agreement and any other grant materials by and among, as
applicable, the Company, your Employer and any other Subsidiaries for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Units or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in your favor (“Data”)., for the exclusive purpose of
implementing, administering and managing the Plan.

 

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country.  You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative.  You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States you may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Restricted Units or other equity awards
to you or administer or maintain such awards.  Therefore, you understand that 
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local Human
Resources Representative.

 

20.                               Nature of Grant.  By accepting the Award, you
acknowledge, understand and agree that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 the grant of the Restricted Units is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of Restricted Units, or benefits in lieu of
Restricted Units, even if Restricted Units have been granted repeatedly in the
past;

 

--------------------------------------------------------------------------------


 

(c)                                  all decisions with respect to future
Restricted Unit grants, if any, will be at the sole discretion of the Company;

 

(d)                                 your participation in the Plan shall not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary nor create a right to further employment with the Employer and
shall not interfere with the ability of the Employer to terminate your
employment relationship at any time;

 

(e)                                  you are voluntarily participating in the
Plan;

 

(f)                                   the Restricted Units and the Shares
subject to the Restricted Units, and the value of and income from same, are not
intended to replace any pension rights or compensation;

 

(g)                                  the Restricted Units and the Shares subject
to the Restricted Units, and the value of and income from same, are not part of
normal or expected compensation or salary for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
pension or retirement or welfare benefits or similar mandatory payments;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(i)                                     in consideration of the grant of the
Restricted Units, no claim or entitlement to compensation or damages shall arise
from forfeiture of the Restricted Units resulting from termination of your
employment with the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws); and except where expressly
prohibited under applicable law, you irrevocably release the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim;

 

(j)                                    the Restricted Units and the Shares
subject to the Restricted Units, and the value of and income from same, are not
granted as consideration for, or in connection with, any service you may provide
as a director of any Subsidiary;

 

(k)                                 the Restricted Units and the benefits under
the Plan, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability;

 

(l)                                     payment of your Restricted Units is not
secured by a trust, insurance contract or other funding medium, and you do not
have any interest in any fund or specific asset of the Company by reason of this
Award or the account established on your behalf;

 

(m)                             you have no rights as a stockholder of the
Company pursuant to the Restricted Units until Shares are actually delivered to
you; and

 

(n)                                 if you reside outside the United States,

 

(A)                               the Restricted Units and the Shares subject to
the Restricted Units, and the value of and income from same, are not part of
normal or expected compensation or salary for any purpose; and

 

--------------------------------------------------------------------------------


 

(B)                               neither the Company, the Employer, nor any
other Subsidiary will be liable for any foreign exchange rate fluctuation
between any local currency and the U.S. dollar that may affect the value of the
Restricted Units, any amounts due to you pursuant to the settlement of the
Restricted Units or the subsequent sale of any Shares acquired upon settlement.

 

21.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan or your acquisition or
sale of the underlying Shares.  You should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

 

22.                               Incorporation of Other Agreements.  This Award
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Restricted Units.  This Award Agreement supersedes any
prior agreements, commitments or negotiations concerning the Restricted Units.

 

23.                               Severability.  The invalidity or
unenforceability of any provision of this Award  will not affect the validity or
enforceability of the other provisions of the Award Agreement, which will remain
in full force and effect.  Moreover, if any provision is found to be excessively
broad in duration, scope or covered activity, the provision will be construed so
as to be enforceable to the maximum extent compatible with applicable law.

 

24.                               Delayed Payment.  Notwithstanding anything in
this Award Agreement to the contrary, if you (i) are subject to U.S. federal
income tax on any part of the payment of the Restricted Units or DEUs, (ii) are
a “specified employee” within the meaning of section 409A(a)(2)(B)(i) of the
Code and the regulations thereunder, and (iii) are or will become eligible for
retirement prior to the Normal Vesting Terms of some or all of the Restricted
Units and DEUs or the Award is otherwise considered an item of “nonqualified
deferred compensation” subject to Section 409A of the Code, then any payment of
Restricted Units and DEUs that is made on account of your separation from
service within the meaning of section 409A(a)(2)(A)(i) of the Code and the
regulations thereunder shall be delayed until six months following such
separation from service.

 

25.                               Language.  You acknowledge that you are
sufficiently proficient in English to understand the terms and conditions of the
Award Agreement.  Furthermore, if you have received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

26.                               Electronic Delivery and Acceptance.  The
Company may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

--------------------------------------------------------------------------------

 

27.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on your participation in the
Plan on the Restricted Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

28.                               Governing Law and Venue.  The Award Agreement
is to be governed by and construed in accordance with the laws of Switzerland,
without regard to the conflict of laws principles thereof.

 

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.

 

29.                               Waiver.  You acknowledge that a waiver by the
Company of breach of any provision of the Award Agreement will not operate or be
construed as a waiver of any other provision of the Award Agreement, or of any
subsequent breach by you or any other Participant.

 

30.                               Appendix.  Notwithstanding any provisions in
the Award Agreement, the Restricted Unit Award will be subject to any special
terms and conditions for your country set forth in the Appendix attached
hereto.  Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.  The
Appendix constitutes part of the Award Agreement.

 

31.                               Foreign Asset/Account Reporting; Exchange
Control Requirements.  Certain applicable foreign asset and/or foreign account
reporting requirements and exchange controls may affect your ability to acquire
or hold Shares acquired under the Plan or cash received from participating in
the Plan (including from any dividends paid on Shares acquired under the Plan)
in a brokerage or bank account outside your country.  You may be required to
report such accounts, assets or transactions to the tax or other authorities in
your country.  You may also be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker and/or within a certain time after receipt. 
You acknowledge that you are responsible for complying with any applicable
regulations, and that you should speak to your personal legal advisor for any
details.

 

*                                        
*                                        
*                                        
*                                         *

 

By accepting this Award, you agree to the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in this Award
Agreement and the Plan; and

 

--------------------------------------------------------------------------------


 

(ii)                                  you understand and agree that this Award
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Award, and that any prior agreements, commitments or
negotiations concerning the Restricted Units are replaced and superseded.

 

 

Terrence R. Curtin

 

Chief Executive Officer,

 

TE Connectivity

 

--------------------------------------------------------------------------------


 

APPENDIX

TO THE

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

UNDER THE

TE CONNECTIVITY LTD.

2007 STOCK AND INCENTIVE PLAN

 

Capitalized terms not specifically defined in this Appendix have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix is attached.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the grant of
Restricted Units in your country.  If you are a citizen or resident of a country
other than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting of the Restricted Units, or are considered a resident of another country
for local law purposes, the Company may, in its discretion, determine to what
extent the additional terms and conditions contained herein will apply to you.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities and other laws in effect
in the respective countries as of September 2017.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that you
not rely on the information noted herein as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date when the Restricted Units or DEUs vest, the
receipt of any dividends or the subsequent sale of the Shares.  In addition, the
information is general in nature and may not apply to your particular situation,
and the Company is not in a position to assure you of any particular result. 
Accordingly, you should seek appropriate professional advice as to how the
relevant laws in your country may apply to your situation.  If you are a citizen
or resident of a country other than the one in which you are currently residing
and/or working, transfer residency and/or employment to another country after
the Restricted Units are granted to you, or are considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to you.

 

--------------------------------------------------------------------------------


 

UNITED STATES

 

Terms and Conditions

 

Restrictive Covenants.   Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

 

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of 12 months following your Termination of Employment, for any reason,
you will not, directly or indirectly, solicit or induce, or attempt to solicit
or induce, any employee or contract/temporary employee of the Company or any of
its Subsidiaries to leave his/her employment with the Company or respective
Subsidiary,or to otherwise hire or employ any employee of Company or  any of its
Subsidiaries who at any time worked for, under, or with you.

 

The following provisions apply to all US employees except for those whose work
site is in California:

 

(a) Restrictions On Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of 12 months following your Termination of Employment, for any reason, you will
not, in any country of the world in which you have done business on behalf of
your Employer, the Company or any Subsidiary at any time during the last 12
months prior to the date of your Termination of Employment, engage in or enter
into any kind of employment or gainful occupation, directly or indirectly, in
any Competing Business where your responsibilities include the manufacture,
sale, purchasing, research, development, or business plans of any product,
process, function or service which is directly competitive with or similar to
any Company or Subsidiary product, process, function or service that your were
exposed to within 12 months prior to your Termination of Employment. For
purposes of this Agreement, the term “Competing Business” shall mean any person
or other entity which sells or attempts to sell any products or services which
are the same as or similar to the products and services sold, leased or
otherwise distributed by Company or any Subsidiary at any time during the last
12 months prior to your Termination of Employment, or which has under
development a product or service that is in competition with a product or
service, whether existing or under development, of Company or any Subsidiary.

 

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for 12 months
following your Termination of Employment, for any reason, you will not directly
or indirectly encourage any customers or suppliers to refrain from or stop doing
business with the Company or any Subsidiary, either on your behalf or on behalf
of any other party or entity.

 

--------------------------------------------------------------------------------
